
	
		II
		110th CONGRESS
		1st Session
		S. 1068
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Obama (for himself,
			 Mr. Kerry, and Mrs. Clinton) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To promote healthy communities. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Communities Act of
			 2007.
		2.FindingsCongress finds as follows:
			(1)Environmental
			 quality is a leading health indicator. An estimated 25 percent of preventable
			 illnesses worldwide can be attributed to poor environmental quality.
			(2)Many diseases are
			 caused or exacerbated by environmental hazards, including cancer, heart
			 disease, asthma, birth defects, behavioral disorders, infertility, and
			 obesity.
			(3)Of the chemicals
			 produced in the United States annually in quantities greater than 10,000
			 pounds, only 43 percent have been tested for their potential human toxicity and
			 only 7 percent have been studied to assess effects on development.
			(4)Approximately
			 126,000,000 people in the United States live in areas of non-attainment for
			 pollutants that have health-based standards. In 1997, approximately 43 percent
			 of the population of the United States lived in areas designated as
			 non-attainment areas for established health-based standards for ozone.
			(5)In the United
			 States, air pollution alone is estimated to be associated with 50,000 premature
			 deaths and an estimated $50,000,000,000 in health-related costs
			 annually.
			(6)In children,
			 environmental toxins are estimated to cause up to 35 percent of asthma cases,
			 up to 10 percent of cancer cases, and up to 20 percent of neurobehavioral
			 disorders.
			(7)Almost 400,000
			 children have elevated blood lead levels. In 2002, researchers reported that
			 100 percent of childhood lead poisoning resulted from environmental lead
			 exposure. If not detected early, lead poisoning in children is associated with
			 behavioral and learning problems, slowed growth, impaired hearing, and damage
			 to the kidneys, brain, and bone marrow.
			(8)Studies have
			 found that the reduction of blood lead levels in children from 1976 to 1999 led
			 to an economic benefit of approximately $319,000,000,000.
			(9)Elevated lead
			 levels can also harm adults by causing difficulties during pregnancy, high
			 blood pressure, digestive problems, nerve disorders, memory and concentration
			 problems, and muscle and joint pain.
			(10)Minority
			 Americans are at greater risk of exposure to environmental toxins. Research has
			 shown that 3 of every 5 individuals of African-American or Latino background
			 live in communities with 1 or more toxic waste sites. More than 15,000,000
			 African-Americans, more than 8,000,000 Hispanics, and about 50 percent of Asian
			 and Pacific Islanders and Native Americans are living in communities with 1 or
			 more abandoned or uncontrolled toxic waste sites.
			(11)Communities with
			 existing incinerators are significantly more likely to have a large percentage
			 of minorities. Communities where incinerators are proposed to be located have
			 minority populations that are 60 percent higher and property values 35 percent
			 lower than other communities.
			3.Advisory
			 committee on environmental health
			(a)In
			 GeneralThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), in collaboration with the
			 Administrator of the Environmental Protection Agency (referred to in this
			 section as the Administrator), shall establish an independent,
			 5-year Advisory Committee on Environmental Health (referred to in this section
			 as the Committee).
			(b)Membership
				(1)In
			 generalThe Committee shall be composed of members with academic
			 training and practical experience in—
					(A)the areas
			 of—
						(i)environmental
			 health and public health;
						(ii)environmental
			 justice;
						(iii)community-based
			 participatory research;
						(iv)adult and child
			 health and development;
						(v)data collection,
			 analysis, and reporting;
						(vi)health and
			 health care disparities;
						(vii)community
			 engagement and mobilization, including grassroots organizing and
			 community-level activism in communities with health disparity populations;
			 and
						(viii)urban,
			 suburban, rural, and regional planning; and
						(B)other areas
			 determined appropriate by the Secretary.
					(2)TermMembers
			 of the Committee shall serve on the Committee for the life of the
			 Committee.
				(3)SelectionThe
			 Secretary shall appoint members of the Committee from health disparity
			 populations. No candidate for appointment on the Committee shall be asked to
			 provide non-relevant information, such as voting record, political party
			 affiliation, or position on particular policies.
				(4)Prohibition
			 against federal employeesNo member of the Committee may be a
			 Federal employee.
				(c)ChairpersonMembers
			 of the Committee shall select a chairperson from among the members of the
			 Committee, who shall serve a 1-year term.
			(d)MeetingsThe
			 Committee shall meet not less frequently than 3 times per year.
			(e)Duties of the
			 committeeThe Committee shall review environmental health data
			 and studies, as well as Federal environmental health research and programmatic
			 initiatives, in order to—
				(1)assess the impact
			 of Federal laws, policies, programs, and practices on environmental health and
			 environmental justice;
				(2)identify and
			 recommend ways to—
					(A)draft new or
			 modify existing Federal laws needed to improve environmental health;
					(B)ensure compliance
			 with Federal laws related to environmental health;
					(C)address gaps in
			 environmental health research or programs at the Federal level, particularly
			 research or programs that address the needs of health-disparity
			 populations;
					(D)prevent or
			 mitigate harm from Federal policies and federally operated or supported
			 programs and practices, that may adversely affect environmental health and
			 environmental justice;
					(E)increase
			 coordination and integration of interagency environmental health and
			 environmental justice initiatives; and
					(F)promote efforts
			 to meet Healthy People 2010 goals and objectives relating to environmental
			 health;
					(3)assist in the
			 development of the Environmental Health Report Card;
				(4)assist in the
			 development of the Health Action Zone Program, including identification of
			 eligible communities; and
				(5)conduct other
			 activities at the request of the Secretary.
				(f)Vulnerable
			 populationsThe Committee shall include specific focus on health
			 disparity populations in completion of all duties of the Committee.
			(g)CollaborationTo
			 the extent possible, the Committee shall seek input from new or existing
			 Federal committees on environmental health and environmental justice issues,
			 including the Federal Interagency Working Group on Environmental Justice and
			 the National Environmental Justice Advisory Council.
			(h)Public
			 input
				(1)Public
			 noticeThe Chairperson of the Committee shall provide public
			 notice of the availability of draft recommendations not less than 90 days prior
			 to the date of finalization of such recommendations.
				(2)ConsiderationThe
			 Committee shall solicit and take into consideration public review and comment
			 on draft recommendations pursuant to this section.
				(i)Personnel
				(1)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Committee without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
				(2)Staff,
			 information, or other assistanceThe Secretary and the
			 Administrator of the Environmental Protection Agency shall provide to the
			 Committee such staff, information, and other assistance as may be necessary to
			 carry out the duties of the Committee.
				(j)ReportsOn
			 an annual basis, the Committee shall compile and submit the Committee's
			 findings and recommendations to the public and Congress.
			(k)Federal
			 responseNot later than 1 year after the date the Committee
			 submits a report under subsection (j), the Secretary and the Administrator
			 shall propose a plan to implement relevant recommendations of the Committee
			 included in such report.
			(l)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Committee such sums as may be necessary to carry out the objectives of this
			 section.
			4.Environmental
			 health report card
			(a)In
			 generalThe Director of the Centers for Disease Control and
			 Prevention (referred to in this section as the Director), in
			 collaboration with the Administrator of the Environmental Protection Agency
			 (referred to in this section as the Administrator), shall assess
			 and report the environmental health of the Nation and, to the extent possible,
			 for each State.
			(b)Environmental
			 health report cardThe Director and the Administrator shall
			 prepare an Environmental Health Report Card (referred to in this section as a
			 Report Card) for the Nation and, to the extent possible, for
			 each State on a biennial basis, that includes the—
				(1)potential risk of
			 high or cumulative exposure to environmental toxicants and pollutants—
					(A)taking into
			 consideration the prevalence and health effect;
					(B)including those
			 measured in the National Report on Human Exposure to Environmental
			 Chemicals;
					(C)including those
			 that are man-made, natural, and biogenic; and
					(D)that are present
			 in the air, water, or soil;
					(2)burden of acute
			 and chronic disease empirically shown to be associated with or exacerbated by
			 exposure to environmental toxicants or pollutants;
				(3)demographic
			 characteristics of populations that are most affected by overexposure to
			 environmental toxicants or pollutants; and
				(4)environmental
			 health resources and initiatives, including national and State health tracking
			 and biomonitoring activities.
				(c)ReportThe
			 Director, in collaboration with the Administrator, shall—
				(1)submit each
			 Report Card to Congress; and
				(2)make each Report
			 Card readily available in print and electronically to each State and to the
			 public.
				(d)AdaptableEach
			 Report Card shall be able to be adapted by local agencies in order to rate or
			 report local environmental quality.
			(e)ConsultationIn
			 developing a Report Card, the Director, in collaboration with the
			 Administrator, shall consult with the Advisory Committee on Environmental
			 Health established under section 3 and incorporate the recommendations set
			 forth by the Committee.
			(f)Updated
			 reportEach Report Card that is prepared after the initial Report
			 Card shall include trend analysis for the Nation, and, to the extent possible,
			 for each State, in order to track progress in meeting established national
			 goals and objectives for improving environmental health (including Healthy
			 People 2010), and to inform policy and program development.
			5.Health action
			 zones
			(a)PurposeThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary), in collaboration with the Administrator of the
			 Environmental Protection Agency, shall establish the Health Action Zone Program
			 for comprehensive environmental health improvement activities.
			(b)Health action
			 zone program
				(1)In
			 generalThe Secretary shall award not less than 10 Health Action
			 Zone Program grants to eligible communities each year. The duration of each
			 grant shall be 5 years.
				(2)Eligible
			 communities
					(A)IdentificationThe
			 Advisory Committee on Environmental Health, established under section 3, shall
			 identify eligible communities under this section, pursuant to subparagraph (B),
			 and report such identifications to the Secretary and the public.
					(B)Types of
			 communitiesEligible communities under this section shall be
			 communities that are most at risk, or at greatest disproportionate risk, for
			 adverse health outcomes from environmental toxicants and pollutants, as
			 measured by—
						(i)proximity to
			 sites with high levels of environmental toxicants or pollutants, or high levels
			 of exposure to environmental toxicants or pollutants, including those that
			 are—
							(I)measured in the
			 National Report on Human Exposure to Environmental Chemicals;
							(II)man-made,
			 natural, or biogenic; or
							(III)in air, water,
			 or soil;
							(ii)burden of
			 disease and health conditions that may be caused or exacerbated by
			 environmental toxicants or pollutants;
						(iii)level of
			 community health and economic resources available; and
						(iv)other factors
			 determined appropriate by the Advisory Committee on Environmental
			 Health.
						(3)NotificationThe
			 Secretary shall solicit applications for Health Action Zone Program grants from
			 communities identified by the Advisory Committee on Environmental Health
			 pursuant to paragraph (2).
				(4)Applications
					(A)In
			 generalAn eligible community that desires to receive a Health
			 Action Zone Program grant shall submit an application to the Secretary at such
			 time, in such manner, and accompanied by such information as the Secretary may
			 require, including a strategic plan described in subparagraph (B) and a
			 description of the community advisory board under subparagraph (C).
					(B)Strategic
			 plan
						(i)In
			 generalAn eligible community shall include in an application
			 under subparagraph (A) a strategic plan that shall—
							(I)describe the
			 proposed activities pursuant to subsection (c);
							(II)report the
			 extent to which local institutions and organizations and community residents
			 have participated in the strategic plan development;
							(III)identify State,
			 local, and private resources that will be available;
							(IV)describe the
			 private and public partnerships to be used, which may include partnerships with
			 community-based organizations and advocacy groups, institutions of higher
			 education, federally qualified health centers, academic medical centers,
			 hospitals, health plans, public health departments, elected officials, and
			 other public and private entities;
							(V)identify Federal
			 funding needed to support the proposed activities; and
							(VI)report the
			 baselines, methods, and benchmarks for measuring the success of activities
			 proposed in the strategic plan, including health and environmental health
			 outcomes and community engagement and participation.
							(ii)Technical
			 assistanceThe Secretary shall provide technical assistance, as
			 needed, for the development and implementation of strategic plans in—
							(I)the areas
			 of—
								(aa)public
			 health;
								(bb)environmental
			 health;
								(cc)environmental
			 justice;
								(dd)community-based
			 participatory research;
								(ee)health tracking,
			 biomonitoring, and other relevant exposure technologies;
								(ff)health and
			 health care disparities; and
								(gg)human disease
			 genetics; and
								(II)other areas
			 determined appropriate by the Secretary.
							(C)Community
			 advisory board
						(i)In
			 generalIn order to receive a Health Action Zone Program grant
			 under this section, a community shall have a community advisory board.
						(ii)Members
							(I)From
			 communityThe majority of the members of a community advisory
			 board under clause (i) shall be individuals that will benefit from the
			 activities or services provided by the grants under this section.
							(II)RepresentativesA
			 community advisory board shall include representatives from the respective
			 State health department and county or local health department, community-based
			 organizations, environmental and public health experts, health care
			 professionals and providers, nonprofit leaders, community organizers, and
			 elected officials.
							(iii)DutiesA
			 community advisory board shall—
							(I)oversee the
			 functions and operations of Health Action Zone Program grant activities;
							(II)assist in the
			 evaluation of such activities; and
							(III)prepare an
			 annual report that—
								(aa)describes the
			 progress towards achieving stated goals; and
								(bb)recommends
			 future courses of action.
								(c)Use of
			 fundsAn eligible community that receives a grant under this
			 section may use the grant funding to—
				(1)promote disease
			 prevention and health promotion, particularly for health disparity
			 populations;
				(2)facilitate
			 partnerships between health care providers, public and environmental health
			 agencies, academic institutions, community based or advocacy organizations,
			 elected officials, professional societies, and other stakeholder groups;
				(3)enhance the local
			 capacity for environmental health data collection and reporting, which may
			 include using information from health tracking and biomonitoring;
				(4)coordinate and
			 integrate economic development, healthcare and social services, transportation,
			 education, community, and physical development plans, as well as policymaking
			 and other related activities at the local level to comprehensively address
			 environmental health concerns;
				(5)mobilize
			 financial and other resources from the public and private sector to increase
			 local capacity to address environmental health issues;
				(6)build upon
			 existing environmental and economic efforts to address contaminated sites
			 through the Department of Health and Human Services, the Environmental
			 Protection Agency, and other Federal and State programs that address public
			 health and the environment;
				(7)identify and
			 assess factors relating to the historical contamination of the community, in
			 order to mitigate ongoing or prevent future occurrences, including
			 examining—
					(A)the historical
			 use of planning mechanisms such as zoning practices;
					(B)noncompliance
			 with environmental laws and public health codes; and
					(C)abuse of
			 extraterritorial jurisdiction or redlining;
					(8)support the
			 training of staff in communication and outreach to the general public,
			 particularly those at disproportionate risk from environmental health
			 hazards;
				(9)assist eligible
			 communities in meeting Healthy People 2010 objectives relating to environmental
			 health; and
				(10)aid eligible
			 communities in developing environmental management systems to improve the
			 processes and actions that an organization undertakes to meet its business and
			 environmental goals.
				(d)Planning
			 grant
				(1)In
			 generalAt the discretion of the Secretary, an eligible community
			 may receive a 1-time planning grant to—
					(A)establish or
			 strengthen State or local partnerships;
					(B)identify Federal,
			 State, or local resources;
					(C)research
			 promising health practices and models;
					(D)develop a
			 strategic plan for community intervention;
					(E)create necessary
			 data collection systems or linkages to facilitate baseline and follow-up data
			 assessment and evaluation;
					(F)engage target
			 communities in all planning activities, including formation of a community
			 advisory board; and
					(G)prepare a Health
			 Action Zone Program grant application.
					(2)DurationThe
			 duration of each planning grant shall be 1 year.
				(3)Eligible
			 communities not receiving planning grantsAn eligible community
			 that does not receive a planning grant under this subsection shall still be
			 eligible to receive a Health Action Zone Program grant under this
			 section.
				(e)Evaluation
				(1)In
			 generalThe Secretary, directly or through contract, shall
			 conduct an evaluation of the Health Action Zone Program in order to determine
			 success in achieving the purpose of such program.
				(2)ReportsFindings
			 from the evaluation under paragraph (1) shall be reported to Congress and the
			 public annually.
				(f)Supplement, not
			 supplantGrant funds received under this section shall be used to
			 supplement, and not supplant, funding that would otherwise be used for
			 activities described under this section.
			(g)PriorityIn
			 awarding grants under this section, the Secretary—
				(1)shall give
			 priority to communities that do not have sites already listed on the National
			 Priorities List for which remediation activities are actively ongoing, as
			 determined by the Environmental Protection Agency; and
				(2)may give priority
			 to empowerment zones and enterprise communities designated pursuant to section
			 1391 of the Internal Revenue Code of 1986.
				(h)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $50,000,000 for fiscal year 2008 and $50,000,000 for
			 each of the fiscal years 2009 through 2012.
			6.Environmental
			 health research
			(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), in collaboration with the
			 Administrator of the Environmental Protection Agency, the Director of the
			 Centers for Disease Control and Prevention, and the Director of the National
			 Institutes of Health, shall expand and intensify environmental health
			 research.
			(b)Areas of
			 focusThe Secretary shall expand research on the
			 following:
				(1)The health
			 effects of environmental toxins, which shall include expansion and
			 intensification of biomonitoring, in order to—
					(A)monitor the
			 presence and concentration of designated chemicals;
					(B)measure toxic
			 chemical exposure levels by testing blood, tissue, saliva, exhaled breath, and
			 urine samples from nationwide volunteers;
					(C)identify the role
			 of genetic and nongenetic susceptibility factors such as underlying disease
			 rates, social demographics, psychosocial factors, community access to
			 nutritional food and opportunities for recreational exercise, and other factors
			 in modifying health outcomes from environmental pollutants; and
					(D)determine the
			 availability of and compliance with ethical guidelines when collecting samples
			 and conducting research.
					(2)The contribution
			 of differential exposure to environmental toxicants and pollutants to racial,
			 ethnic, age, gender, and socioeconomic position disparities in health.
				(3)The methods to
			 assess the cumulative risk of exposure or cumulative exposure to multiple
			 pollutants from a variety of sources over time.
				(4)The methods and
			 tools to assess overall environmental community health, including—
					(A)the presence,
			 level, and type of environmental contaminants;
					(B)the burden of
			 disease and other health conditions;
					(C)predisposing
			 factors such as race, ethnicity, socioeconomic position, access to healthcare,
			 geography, and cultural practices;
					(D)available local
			 health care resources; and
					(E)other factors
			 determined appropriate by the Secretary.
					(c)State
			 biomonitoring capacity
				(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention (referred to in this subsection as the
			 Director), shall provide grants to States to enable the States
			 to develop or expand the capacity of such States to conduct biomonitoring in
			 order to, with respect to environmental toxicants and pollutants—
					(A)detect and
			 monitor exposure;
					(B)assess or predict
			 population and individual health risk as a result of exposure;
					(C)develop and
			 implement interventions to reduce exposure;
					(D)evaluate the
			 effectiveness of interventions to reduce exposure;
					(E)monitor trends in
			 exposure over time; and
					(F)conduct other
			 biomonitoring-related activities, as determined appropriate by the
			 Director.
					(2)ReportEach
			 State that receives a grant under this subsection shall report to the Director
			 and to the public, information on the biomonitoring findings and activities
			 pursuant to paragraph (1).
				(3)CoordinationThe
			 Director shall ensure, to the extent possible, that each State that receives a
			 grant under this subsection demonstrates the—
					(A)coordination and
			 integration of biomonitoring activities throughout the State; and
					(B)interoperability
			 of data collection and reporting systems with neighboring States for the
			 formation of regional networks.
					(4)Technical
			 assistanceThe Secretary, acting through the Director, shall
			 directly or through grants or contracts, or both, provide technical assistance
			 to States in the establishment and operation of the State biomonitoring system,
			 including providing—
					(A)training for
			 environmental health personnel and for other appropriate personnel to develop
			 environmental health leadership capacity at the State and local level,
			 including investigative, diagnostic, analytical, risk communication, and
			 response and prevention capabilities;
					(B)assistance in
			 improving relevant regional and State laboratory capacity and other activities
			 to complement State and local investigative capabilities;
					(C)assistance in
			 establishing a computerized data collection, reporting, and processing system;
			 and
					(D)any other
			 technical assistance the Secretary or Director determines to be
			 necessary.
					(5)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $50,000,000 for fiscal year 2008 and such sums as may be
			 necessary for the 4 succeeding fiscal years.
				(d)TranslationThe
			 Secretary shall promote translation and dissemination of findings to—
				(1)inform the
			 public; and
				(2)facilitate use by
			 States and communities to address environmental health concerns.
				(e)Integration of
			 effortsThe Secretary shall incorporate the data collected
			 pursuant to this section with existing data collection efforts, including the
			 following surveys and registries as appropriate:
				(1)The National
			 Electronic Disease Surveillance System.
				(2)State birth
			 defects surveillance systems.
				(3)Surveillance
			 Epidemiology and End Results and State cancer registries.
				(4)State asthma
			 surveillance systems.
				(5)The National
			 Health and Nutrition Examination Survey.
				(6)The Behavioral
			 Risk Factor Surveillance System.
				(7)The Substance
			 Release/Health Effects Database.
				(8)State blood lead
			 surveillance systems.
				(9)The Hazardous
			 Substances Emergency Events Surveillance System.
				(10)The Health Alert
			 Network.
				(11)The National
			 Hospital Discharge Survey.
				(12)The National
			 Ambulatory Medical Care Survey.
				(13)The National
			 Health Interview Survey.
				(14)The
			 Environmental Public Health Tracking Network.
				(15)The National
			 Report on Human Exposure to Environmental Chemicals.
				(16)Other data and
			 surveillance systems, registries, and surveys as considered appropriate by the
			 Secretary and the Administrator of the Environmental Protection Agency.
				7.Environmental
			 health workforce development
			(a)In
			 generalThe Director of the
			 Centers for Disease Control and Prevention, in collaboration with the Director
			 of the National Institutes of Health and national and professional
			 organizations, shall expand training and educational activities relating to
			 environmental health and environmental justice for health professionals and
			 public health practitioners, including those from health disparity
			 populations.
			(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as may be necessary.
			8.DefinitionsIn this Act:
			(1)Environmental
			 healthThe term
			 environmental health, as defined by the World Health Organization,
			 includes both the direct pathological effects of chemicals, radiation, and some
			 biological agents, and the effects (often indirect) on health and well-being of
			 the broad physical, psychological, social, and aesthetic environment.
			(2)Environmental
			 justiceThe term environmental justice, as defined
			 by the Environmental Protection Agency, includes the fair treatment and
			 meaningful involvement of all people regardless of race, color, national
			 origin, or income with respect to the development, implementation, and
			 enforcement of environmental laws, regulations, and policies.
			(3)Health
			 disparity populationThe term health disparity
			 population means a health disparity population as described in section
			 485E(d) of the Public Health Service Act (42 U.S.C. 287c–31(d)).
			(4)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic
			 of the Marshall Islands, the Federated States of Micronesia, the Republic of
			 Palau, and any Indian country (as defined in section 1151 of title 18, United
			 States Code).
			
